       Case 2:19-cr-00271-RFB-VCF Document 38 Filed 04/21/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF NEVADA

                                              ***
                                               )
UNITED STATES OF AMERICA,                      )         CASE NO. 2:19-cr-00271- RFB-VCF
                                               )
                      Plaintiff,               )             VIDEO TELECONFERENCE &
v.                                             )              TELEPHONE CONFERENCE
                                               )                APPEARANCE ORDER
DAVID GLENN COX,                               )
                                               )
                      Defendant.               )
                                               )


        In Response to General Order 2020-5 by the Chief Judge of this District in which she has
specifically authorized video teleconferences and telephone conferences pursuant to Section
15002(b) of the CARES Act, this Court has reviewed the record in this case and finds pursuant to
Section 15002(b) that delay of the motion hearing regarding order until an in-person hearing can
be safely arranged would do harm to the interests of justice as the Defendant could be subject to a
longer period of pretrial detention and incarceration.

       Accordingly,

      IT IS ORDERED that a Videoconference and Teleconference hearing regarding the [34]
MOTION for Review of Magistrate Judge Release or Detention Order re 32 Order is set for
Thursday, April 23, 2020 at 12:30 PM in LV Courtroom 7C before Judge Richard F. Boulware,
II.

        IT IS FURTHER ORDERED that the parties shall submit any relevant written
submissions, including but not limited to stipulations, motions, plea documents, waivers
or appropriate memoranda, regarding this hearing by 1 pm on April 22, 2020. If such a
submission is a sentencing memorandum, the parties shall include their own position on the
criminal history of the individual to be sentenced.

        IT IS FURTHER ORDERED that defense counsel shall provide all necessary
documents to the defendant in advance of the hearings, including the waiver of in person
appearance form attached to this order.


        IT IS FURTHER ORDERED that members of the public may access and listen to this
proceeding by telephone. Members of the public who want to listen to this hearing must call AT&T
no later than five (5) minutes prior to the hearing at 1 (877)336-1829, and provide Access Code
3616356. Members of the public are not permitted to speak while listening to this proceeding.
       Case 2:19-cr-00271-RFB-VCF Document 38 Filed 04/21/20 Page 2 of 3




        IT IS FURTHER ORDERED that no one or entity or organization, including but not
limited to counsel, counsel’s agents or staff, the Defendant, law enforcement agents/officers,
members of the public, who participate in or listen to this proceeding may record it in any manner.
Any individual, entity or organization that records this proceeding without written authorization
of the Court shall be subject to civil and/or criminal contempt penalties by this Court.


       IT IS FURTHER ORDERED that defense counsel shall contact the Courtroom
Administrator at “blanca_lenzi@nvd.uscourts.gov” or (702) 464-5470 with information on how
the defendant will participate in the video conference. If the defendant will be appearing at the
hearing using his/her own equipment, the defense counsel must confirm with the Courtroom
Administrator that the defendant’s equipment is compatible with the Court’s conference
technology. Defense counsel must also provide the defendant’s email address to facilitate the
remote connection and the defendant’s phone number in the event of any technical difficulties.

       IT IS FURTHER ORDERED that the parties shall file any necessary signed documents at
least ONE (1) Day prior to the scheduled hearing consistent with General Order 2020-05.



       DATED: April 21, 2020.

                                                     __________________________________
                                                     RICHARD F. BOULWARE, II
                                                     UNITED STATES DISTRICT JUDGE
Case 2:19-cr-00271-RFB-VCF Document 38 Filed 04/21/20 Page 3 of 3
